Citation Nr: 0306179	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for osteoarthritis of 
the lumbar spine, with renal injury.  

(As discussed hereinbelow, the reopened claim of entitlement 
to service connection for osteoarthritis of the lumbar spine, 
with renal injury will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to July 
1959.  He had additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the 
reopened claim of entitlement to service connection for 
osteoarthritis of the lumbar spine, with renal injury 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  In December 1999, the RO denied the veteran's claim of 
entitlement to service connection for osteoarthritis of the 
lumbar spine, with renal injury.  The veteran did not enter a 
timely appeal from this decision following written 
notification thereof.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the prior 
rating decision.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for osteoarthritis 
of the lumbar spine, with renal injury.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  

This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Generally, the provisions of this liberalizing law, to 
include the implementing regulations, are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holliday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Notably, 
however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In this regard, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified at 
38 C.F.R. § 3.156(a)).  The Secretary specifically provided 
that the amendment to section 3.156(a) would be applicable to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001, thereby creating another exception to 
the applicability rule.  Id.  Inasmuch as the veteran's 
request to reopen his claim for service connection for 
osteoarthritis of the lumbar spine, with renal injury was 
received in September 2001, which is subsequent to August 29, 
2001, the implementing and amended regulations, as noted 
above, apply for the purpose of determining whether the 
veteran in this case has submitted new and material evidence 
sufficient to reopen his claim.  Consequently, the current 
appeal will be decided under the new version of 38 C.F.R. 
§ 3.156(a) as is outlined in the decision below.

With respect to the present case, the Board need not consider 
whether the requirements of VCAA were complied with since the 
Board has reopened the claim under a new and material 
evidence analysis.  As to the merits analysis which now must 
be accomplished on the underlying service connection claim, 
the additional development to be conducted by the Board 
(noted in the introduction) will serve to ensure compliance 
with the notice and assistance provisions of this new 
legislation and implementing regulations.

Analysis

Preliminary review of the record reveals that the veteran's 
claim of entitlement to service connection for osteoarthritis 
of the lumbar spine, with renal injury was denied by a 
December 1999 rating decision on the basis that the evidence 
failed to establish a relationship between the claimed 
disorder and any disease or injury which the veteran 
sustained during military service.  The veteran was furnished 
notice of that determination; however, he did not file a 
timely notice of disagreement, and the December 1999 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Nevertheless, a claim which is the subject of a prior final 
determination will be reopened and the prior disposition 
reviewed if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

In September 2001, the veteran sought to reopen his claim of 
entitlement to service connection for osteoarthritis of the 
lumbar spine, with renal injury; however, by a March 2002 
rating decision, the RO determined that new and material 
evidence to reopen the claim had not been presented.  
Although the July 2002 Statement of the Case reflects that 
the RO denied service connection for osteoarthritis of the 
lumbar spine, with renal injury without regard to the prior 
final decision, the issue of whether new and material 
evidence has been received to reopen the claim is a question 
that must be addressed by the Board regardless of the RO's 
action because it goes to the Board's jurisdiction to 
adjudicate the underlying merits of the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claim which is the subject of a prior final denial may be 
reopened if new and material evidence is presented or secured.  
See 38 U.S.C.A. § 5108.  With respect to a claim which has 
been finally disallowed, the law and regulations provide that 
if new and material evidence has been presented or secured, 
the claim may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.  As is the case here, for claims received 
after August 29, 2001, "new and material" means existing 
evidence not previously submitted to agency decision makers 
and that evidence by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the 
ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), and 
continues to be binding precedent).

Of the evidence submitted subsequent to the December 1999 
rating decision, the Board finds that private medical records, 
consisting of a September 2001 statement from Jesse C. DeLee, 
M.D., and an October 2001 report of initial lumbar spine 
consultation from Pablo Vazquez-Seoane, M.D., are new in that 
they are neither cumulative nor duplicative of the evidence at 
the time of the December 1999 rating decision and were not of 
record at that time.  This evidence is also material in that 
it contains medical statements which suggest that the 
veteran's back disorder might be related to service; 
therefore, it bears directly and substantially on the specific 
matter of whether the veteran's current osteoarthritis of the 
lumbar spine, with renal injury is the result of an injury 
sustained during military service.  This new evidence, when 
considered with the other evidence of record, is so 
significant that it raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, in 
that new and material evidence has been presented, the 
veteran's claim for service connection for osteoarthritis of 
the lumbar spine, with renal injury is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for osteoarthritis 
of the lumbar spine, with renal injury is reopened.  To this 
extent, the appeal is granted.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

